Citation Nr: 0426154	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  97-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1992 to February 1993, and from February 12 to 26, 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Although correspondence dated in January 2002, December 2003, 
and January 2004 satisfies the notice requirements of the 
aforementioned laws and regulations, additional development 
is required to assist the appellant in obtaining evidence in 
support of his claim.

In May 1997, the appellant testified that he was being 
treated by a Dr. Raj.  Although treatment records from 
several other sources have been obtained, there is no 
indication that Dr. Raj's records were requested.  Efforts to 
obtain such records should be attempted on remand.

In addition, the Board notes that the appellant and family 
members have asserted that he did not have any problems with 
depression prior to his active duty for training in Panama in 
February 1994.  Service medical records show that he was 
diagnosed with an adjustment disorder with mixed emotional 
features while in Panama.  Private medical records dated 
prior to his entrance into military service included a 
counseling session in 1991 that noted a history of angry 
outbursts; however, no diagnosis was provided.  Records dated 
in January 1994 note a diagnosis of adjustment disorder with 
mixed emotional features.  Several different diagnoses have 
been noted since service including a bipolar disorder, major 
depression, an adjustment disorder, a depressive disorder, 
and manic depression.  In light of the diagnoses made prior 
to, during, and after service, the appellant should be 
afforded an examination to determine the etiology of any 
current psychiatric disorder to include whether a preexisting 
disorder was aggravated.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers who have treated 
him for a mental disorder since service.  
Specific reference should be made 
regarding obtaining the records held by 
Dr. Raj.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained and any such records 
obtained should be associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the appellant, a written 
notation to that effect should be placed 
in the file.  The appellant and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 (2003); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  In 
addition, he must be told to submit all 
pertinent evidence in his possession that 
has not previously been submitted.

3.  The RO should contact the National 
Personnel Records Center to verify the 
dates of any active duty, active duty for 
training, or inactive duty for training 
after February 26, 1994.

4.  After the development noted above has 
been accomplished, the RO should schedule 
the appellant for a VA psychiatric 
examination to determine the nature and 
etiology of any diagnosed psychiatric 
disorder.  All necessary tests and 
studies to make this determination should 
be accomplished.  The claims file and a 
copy of the remand must be made available 
to the physician for review.  After a 
thorough examination of the appellant and 
review of pertinent records, the 
physician should address the following:  

(a) Does the appellant currently 
have one or more mental disorders?  
If so what are they?

(b) For each diagnosed psychiatric 
disorder, opine whether it is at 
least as likely as not related to 
active duty for training in February 
1994, or any event that occurred 
therein.

(c) For any disorder that was found 
to be related to active duty for 
training, provide an opinion as to 
whether the disorder preexisted 
service.  If it did preexist the 
appellant's period of active duty 
for training, did the disorder 
increase in disability during 
service?  In answering this 
question, the examiner is to specify 
whether the appellant sustained 
temporary or intermittent symptoms 
in service; whether that which was 
noted in service was a natural 
progression of the disorder; or 
whether there was a permanent 
worsening of the underlying 
pathology of the disorder, resulting 
in any current disability.

The complete rationale for any opinion 
expressed should be reported.

5.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The appellant is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

6.  The RO should review the examination 
report to ensure that it is complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim of entitlement to 
service connection for a depressive 
disorder.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




